(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     RYAN, DIRECTOR, ARIZONA DEPARTMENT OF 

       CORRECTIONS v. VALENCIA GONZALES


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

    No. 10–930.      Argued October 9, 2012—Decided January 8, 2013*
Respondent Valencia Gonzales, a death row inmate in Arizona, sought
  federal habeas relief. His counsel moved to stay the proceedings,
  contending that Gonzales’ mental incompetence prevented him from
  rationally communicating with or assisting counsel, and that Gonza-
  les was thus entitled to a stay because, under the Ninth Circuit’s Ro-
  han decision, what is now 18 U. S. C. §3599(a)(2) requires a stay
  when a petitioner is adjudged incompetent. The District Court de-
  nied a stay, finding that the claims before it were record based or re-
  solvable as a matter of law and thus would not benefit from Gonzales’
  input. Gonzales thereafter sought a writ of mandamus in the Ninth
  Circuit. Applying Rohan and its recent decision in Nash—which
  gave habeas petitioners a right to competence even on record-based
  appeals—the court granted the writ, concluding that §3599 gave
  Gonzales the right to a stay pending a competency determination.
     Respondent Sean Carter, a death row inmate in Ohio, initiated
  federal habeas proceedings but eventually moved for a competency
  determination and stay of the proceedings. The District Court grant-
  ed the motion and found Carter incompetent to assist counsel. Ap-
  plying the Ninth Circuit’s Rohan test, it determined that Carter’s as-
  sistance was required to develop four of his exhausted claims. It thus
  dismissed his habeas petition without prejudice and prospectively
  tolled the statute of limitations. On appeal, the Sixth Circuit, relying
  in part on Rees v. Peyton, 384 U. S. 312 (Rees I), located a statutory
  right to competence in 18 U. S. C. §4241, and found that a court could
——————
  * Together with No. 11–218, Tibbals, Warden v. Carter, on certiorari
to the United States Court of Appeals for the Sixth Circuit.
2                    RYAN v. VALENCIA GONZALES

                                  Syllabus

    employ that provision whenever a capital habeas petitioner seeks to
    forgo his petition. It thus ordered that Carter’s petition be stayed in-
    definitely with respect to any claims requiring his assistance.
Held:
    1. Section 3599 does not provide a state prisoner a right to suspen-
 sion of his federal habeas proceedings when he is adjudged incompe-
 tent. Pp. 5–12.
       (a) The assertion of such a right lacks any basis in the provision’s
 text. Section 3599 guarantees federal habeas petitioners on death
 row the right to federally funded counsel, §3599(a)(2), and sets out
 various requirements that appointed counsel must meet, §§3599(b)–
 (e), but it does not direct district courts to stay proceedings when pe-
 titioners are found incompetent. The assertion is also difficult to
 square with the Court’s constitutional precedents. If the Sixth
 Amendment right carried with it an implied right to competence, the
 right to competence at trial would flow from that Amendment, not
 from the right to due process, see Cooper v. Oklahoma, 517 U. S. 348,
 354. But while the benefits flowing from the right to counsel at trial
 could be affected if an incompetent defendant is unable to communi-
 cate with his attorney, this Court has never said that the right to
 competence derives from the right to counsel. And the Court will not
 assume or infer that Congress intended to depart from such prece-
 dent and locate a right to competence in federal habeas proceedings
 within the right to counsel. See Merck & Co. v. Reynolds, 559 U. S.
 ___, ___. Pp. 5–7.
       (b) The Ninth Circuit identified its rule in Rohan, concluding
 there that a petitioner’s mental incompetency could “eviscerate the
 statutory right to counsel” in federal habeas proceedings. But given
 the backward-looking, record-based nature of §2254 proceedings,
 counsel can generally provide effective representation to a habeas pe-
 titioner regardless of the petitioner’s competence. Rees I, supra, Rees
 v. Peyton, 386 U. S. 989, and Rees v. Superintendent of the Va. State
 Penitentiary, 516 U. S 802, which involved an incompetent death row
 inmate’s attempt to withdraw his certiorari petition, offer no support
 for federal habeas petitioners seeking to stay district court proceed-
 ings or for the Ninth Circuit’s opinions in Rohan, Nash, or this case.
 The Ninth Circuit’s interpretation is also not supported by McFar-
 land v. Scott, 512 U. S. 849, 858, in which this Court held that a dis-
 trict court could stay an execution after a capital prisoner had in-
 voked his right to counsel but before he had filed his habeas petition.
 In contrast, Gonzales is seeking to stay the District Court’s proceed-
 ings, and he sought a stay more than six years after initiating his
 habeas petition, certainly ample time for his attorney to research and
 present the claims. Pp. 7–12.
                     Cite as: 568 U. S. ____ (2013)                      3

                                Syllabus

     2. Section 4241 also does not provide a statutory right to compe-
  tence during federal habeas proceedings. The Sixth Circuit based its
  conclusion largely on a misreading of Rees I, which did not recognize
  such a right. Moreover, §4241 does not even apply to habeas proceed-
  ings. By its terms, it applies only to trial proceedings prior to sen-
  tencing and “at any time after the commencement of probation or su-
  pervised release.” Federal habeas proceedings, however, commence
  after sentencing, and federal habeas petitioners are incarcerated, not
  on probation. Furthermore, §4241, like the rest of Title 18 generally,
  applies exclusively to federal defendants, not to state prisoners like
  Carter. Finally, §4241(a) authorizes a district court to grant a motion
  for a competency determination if there is reasonable cause to believe
  that the defendant’s mental incompetence renders him “unable to
  understand . . . the proceedings against him or to assist properly in
  his defense,” while a §2254 habeas proceeding is a civil action against
  a state-prison warden, in which the petitioner collaterally attacks his
  conviction in an earlier state trial. Pp. 12–14.
     3. For purposes of resolving these cases, it is sufficient to address
  the outer limits of the district court’s discretion to issue stays; it is
  unnecessary to determine the precise contours of that discretion. In
  Gonzales’ case, the District Court did not abuse its discretion in deny-
  ing a stay after finding that Gonzales’ claims were all record based or
  resolvable as a matter of law, regardless of his competence. Review
  of a petitioner’s record-based claims subject to §2254(d) is limited to
  the record before the state court that heard the case on the merits.
  Any evidence that Gonzales might have would be inadmissible. In
  Carter’s case, three of his claims do not warrant a stay because they
  were adjudicated on the merits in state postconviction proceedings
  and thus subject to review under §2254(d). Thus, extrarecord evi-
  dence that he might have concerning these claims would be inadmis-
  sible. It is unclear from the record whether he exhausted his fourth
  claim. If it was exhausted, it too would be record based. But even if
  it was both unexhausted and not procedurally defaulted, an indefi-
  nite stay would be inappropriate, since such a stay would permit pe-
  titioners to “frustrate [the Antiterrorism and Effective Death Penalty
  Act of 1996’s] goal of finality by dragging out indefinitely their feder-
  al habeas review.” Rhines v. Weber, 544 U. S. 269, 277–278. Pp. 14–
  18.
623 F. 3d 1242, No. 10–930, reversed; 644 F. 3d 329, No. 11–218, re-
  versed and remanded.

  THOMAS, J., delivered the opinion for a unanimous Court.
                       Cite as: 568 U. S. ____ (2013)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                          Nos. 10–930 and 11–218
                                  _________________


              CHARLES L. RYAN, PETITIONER
10–930                     v.
              ERNEST VALENCIA GONZALES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT


                TERRY TIBBALS, PETITIONER
11–218                     v.
                      SEAN CARTER
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                              [January 8, 2013]


   JUSTICE THOMAS delivered the opinion of the Court.
   These two cases present the question whether the in-
competence of a state prisoner requires suspension of the
prisoner’s federal habeas corpus proceedings. We hold
that neither 18 U. S. C. §3599 nor 18 U. S. C. §4241 pro-
vides such a right and that the Courts of Appeals for the
Ninth and Sixth Circuits both erred in holding that dis-
trict courts must stay federal habeas proceedings when
petitioners are adjudged incompetent.
                            I

                           A

   Ernest Valencia Gonzales was convicted by an Arizona
jury of felony murder, armed robbery, aggravated assault,
first-degree burglary, and theft. The convictions arose
2              RYAN v. VALENCIA GONZALES

                     Opinion of the Court

from Gonzales’ repeated stabbing of Darrel and Deborah
Wagner in front of their 7-year-old son during a burglary
of the Wagners’ home. Darrel Wagner died from the stab-
bing, while Deborah Wagner survived but spent five days
in intensive care. The trial court sentenced Gonzales to
death on the murder charge and to various prison terms
for the other crimes.
   After exhausting state remedies, Gonzales filed a peti-
tion for a writ of habeas corpus in Federal District Court
on November 15, 1999. While the petition was pending,
Gonzales’ appointed counsel moved to stay the proceed-
ings, contending that Gonzales was no longer capable of
rationally communicating with or assisting counsel. He
argued that mental incompetence entitled Gonzales to a
stay under Ninth Circuit precedent. See Rohan v. Wood-
ford, 334 F. 3d 803 (2003). In Rohan, the Ninth Circuit
held that the federal statute guaranteeing state capital
prisoners a right to counsel in federal habeas proceedings,
21 U. S. C. §848(q)(4)(B) (2000 ed.) (now codified as 18
U. S. C. §3599(a)(2)), could not “be faithfully enforced
unless courts ensure that a petitioner is competent,” 334
F. 3d, at 813. Rohan thus concluded that “where an
incompetent capital habeas petitioner raises claims that
could potentially benefit from his ability to communicate
rationally, refusing to stay proceedings pending restora-
tion of competence denies him his statutory right to assis-
tance of counsel, whether or not counsel can identify with
precision the information sought.” Id., at 819.
   Applying Rohan, the District Court denied a stay after
concluding that the claims properly before it were record
based or resolvable as a matter of law and thus would not
benefit from Gonzales’ input. The court found it unnec-
essary to determine whether Gonzales was incompetent,
though it did find that he possessed “at least a limited
capacity for rational communication.” Gonzales v. Schriro,
617 F. Supp. 2d 849, 863 (Ariz. 2008).
                 Cite as: 568 U. S. ____ (2013)           3

                     Opinion of the Court

  Gonzales thereafter filed an emergency petition for a
writ of mandamus in the Ninth Circuit. While Gonzales’
petition was pending, the Ninth Circuit decided Nash v.
Ryan, 581 F. 3d 1048 (2009), which held that habeas
petitioners have a right to competence on appeal, even
though appeals are entirely record based. Id., at 1050
(“While an appeal is record-based, that does not mean
that a habeas petitioner in a capital case is relegated to
a nonexistent role. Meaningful assistance of appellate
counsel may require rational communication between
counsel and a habeas petitioner”). Applying Nash and
Rohan, the court granted the writ of mandamus, conclud-
ing that even though Gonzales’ “exhausted claims are
record-based or legal in nature, he is entitled to a stay
pending a competency determination” under 18 U. S. C.
§3599. In re Gonzales, 623 F. 3d 1242, 1244 (2010).
  We granted certiorari to determine whether §3599
provides a statutory right to competence in federal habeas
proceedings. 565 U. S. ___ (2012).
                              B
  Sean Carter was convicted by an Ohio jury of aggra-
vated murder, aggravated robbery, and rape, and sen-
tenced to death for anally raping his adoptive grandmother,
Veader Prince, and stabbing her to death. After exhaust-
ing his state-court appeals, Carter initiated federal habeas
proceedings on March 19, 2002, in the Northern District of
Ohio. Carter eventually filed a third amended petition,
along with a motion requesting a competency determi-
nation and a stay of the proceedings. The District Court
granted the motion.
  Following several psychiatric evaluations and a com-
petency determination, the District Court found Carter
incompetent to assist counsel. Applying the Ninth Cir-
cuit’s test in Rohan, it determined that Carter’s assistance
was required to develop four of his exhausted claims. As a
4                 RYAN v. VALENCIA GONZALES

                         Opinion of the Court

result, the court dismissed his habeas petition without
prejudice and prospectively tolled the statute of limita-
tions. Carter v. Bradshaw, 583 F. Supp. 2d 872, 884
(2008). The State appealed.
   The Sixth Circuit acknowledged that “[f]ederal habeas
petitioners facing the death penalty for state criminal
convictions do not enjoy a constitutional right to compe-
tence.” Carter v. Bradshaw, 644 F. 3d 329, 332 (2011). It
nevertheless located a statutory right to competence in
§4241, relying, in part, on this Court’s decision in Rees v.
Peyton, 384 U. S. 312 (1966) (per curiam) (Rees I ).1 644
F. 3d, at 332. The Sixth Circuit explained:
       “By applying section 4241 to habeas actions, Rees
     addresses the situation where a habeas petitioner
     awaiting the death penalty may seek to forego any
     collateral attacks on his conviction or sentence, and
     defines a statutory right for the petitioner to be com-
     petent enough to (1) understand the nature and
     consequences of the proceedings against him, and (2)
     assist properly in his defense.” Id., at 333.
The court concluded that “[a]nytime a capital habeas
petitioner affirmatively seeks to forego his habeas petition,
whether by action or inaction, . . . a district court may
employ section 4241.” Id., at 334.
  The court therefore amended the District Court’s judg-
ment and ordered that Carter’s petition be stayed in-
definitely with respect to any claims that required his
assistance. Id., at 336–337. Judge Rogers dissented, arguing
that there was no constitutional or statutory basis for the
court’s decision. Id., at 337–342.
  We granted certiorari to determine whether §4241
provides a statutory right to competence in federal habeas
——————
  1 In Rees, we held indefinitely a petition for certiorari after an in-

competent capital inmate sought to withdraw his petition prior to our
review. 384 U. S., at 313–314. See infra, at 12–14.
                      Cite as: 568 U. S. ____ (2013)                     5

                          Opinion of the Court

proceedings. 565 U. S. ___ (2012).
                             II
  Both the Ninth and Sixth Circuits have concluded that
death row inmates pursuing federal habeas are entitled to
a suspension of proceedings when found incompetent. The
Ninth Circuit located this right in §3599, while the Sixth
Circuit located it in §4241. Neither section provides such
a right.
                              A
   Section 3599(a)(2) guarantees federal habeas petitioners
on death row the right to federally funded counsel.2 The
statute provides that petitioners who are “financially
unable to obtain adequate representation . . . shall be
entitled to the appointment of one or more attorneys.”
Appointed attorneys are required to have experience in
death penalty litigation, §§3599(b)–(d), and, once appointed,
are directed to “represent the defendant throughout
every subsequent stage of available judicial proceedings,”
§3599(e). The statute also gives district courts the power
to authorize funding for “investigative, expert, or other
services” as are “reasonably necessary for the representa-
tion of the defendant.” §3599(f). But §3599 does not direct
district courts to stay proceedings when habeas petitioners
are found incompetent.3
——————
  2 “In any postconviction proceeding under [28 U. S. C. §2254 or

§2255], seeking to vacate or set aside a death sentence, any defendant
who is or becomes financially unable to obtain adequate representation
or investigative, expert, or other reasonably necessary services shall be
entitled to the appointment of one or more attorneys and the furnishing
of such other services in accordance with subsections (b) through (f ).”
18 U. S. C. §3599(a)(2).
  3 In fact, §3599(e), which contains the section’s sole reference to “com-

petency,” cuts against the Ninth Circuit’s conclusion. That section
provides that appointed attorneys “shall also represent the defendant
in such competency proceedings and proceedings for executive or other
clemency as may be available to the defendant.” We doubt that Con-
6                RYAN v. VALENCIA GONZALES

                        Opinion of the Court

   In addition to lacking any basis in the statutory text,
the assertion that the right to counsel implies a right to
competence is difficult to square with our constitutional
precedents. The right to counsel is located in the Sixth
Amendment. (“In all criminal prosecutions, the accused
shall enjoy the right . . . to have the Assistance of Counsel
for his defence.”) If the right to counsel carried with it
an implied right to competence, the right to competence
at trial would flow from the Sixth Amendment. But “[w]e
have repeatedly and consistently recognized that ‘the
criminal trial of an incompetent defendant violates due
process,’ ” not the Sixth Amendment. Cooper v. Oklahoma,
517 U. S. 348, 354 (1996) (quoting Medina v. California,
505 U. S. 437, 453 (1992); emphasis added); see also Drope
v. Missouri, 420 U. S. 162, 172 (1975) (“[T]he failure to
observe procedures adequate to protect a defendant’s right
not to be tried or convicted while incompetent to stand
trial deprives him of his due process right to a fair trial”
(citing Pate v. Robinson, 383 U. S. 375, 385 (1966))).
   It stands to reason that the benefits flowing from the
right to counsel at trial could be affected if an incompe-
tent defendant is unable to communicate with his attorney.
For example, an incompetent defendant would be unable
to assist counsel in identifying witnesses and deciding on
a trial strategy. For this reason, “[a] defendant may not
be put to trial unless he ‘ “has sufficient present ability to
consult with his lawyer with a reasonable degree of ra-
tional understanding . . . [and] a rational as well as factual
understanding of the proceedings against him.” ’ ” Cooper,
supra, at 354 (quoting Dusky v. United States, 362 U. S.
402 (1960) (per curiam)). Notwithstanding the connection
between the right to competence at trial and the right to
counsel at trial, we have never said that the right to com-
—————— 

gress would have authorized counsel to represent inmates in postcon-
viction competency proceedings only if the inmates were competent. 

                     Cite as: 568 U. S. ____ (2013)                     7

                          Opinion of the Court

petence derives from the right to counsel. We will not
assume or infer that Congress intended to depart from our
precedents and locate a right to competence in federal
habeas proceedings within the right to counsel. “We nor-
mally assume that, when Congress enacts statutes, it is
aware of relevant judicial precedent.” Merck & Co. v.
Reynolds, 559 U. S. ___, ___ (2010) (slip op., at 12).
   The Ninth Circuit located a statutory right to compe-
tence in §3599. 623 F. 3d, at 1245 (citing Rohan, 334 F. 3d
803, and Nash, 581 F. 3d 1048). Because Rohan is the
Ninth Circuit’s controlling precedent, we briefly address
that decision.
   In Rohan, a habeas petitioner asserted a right to com-
petency based both on the Due Process Clause and on 21
U. S. C. §848(q)(4)(B) (2000 ed.). After discussing the
history of the common law, which prohibited the indict-
ment, trial and execution of mentally incompetent defend-
ants,4 the Court of Appeals stated that the petitioner’s
due process claim raised “substantial” “constitutional ques-
tions.” Rohan, 334 F. 3d, at 814. This conclusion is puz-
zling in light of the Ninth Circuit’s acknowledgment that
there is “no constitutional right to counsel on habeas,” id.,
at 810 (citing Murray v. Giarratano, 492 U. S. 1, 10 (1989)
(plurality opinion)), and that “there is no due process right
to collateral review at all,” 334 F. 3d, at 810 (citing United
——————
  4 Blackstone   explained the common-law rule as follows:
   “[I]f a man in his sound memory commits a capital offence, and before
arraignment for it, he becomes mad, he ought not to be arraigned for it;
because he is not able to plead to it with that advice and caution that
he ought. And if, after he has pleaded, the prisoner becomes mad, he
shall not be tried; for how can he make his defence? If, after he be tried
and found guilty, he loses his senses before judgment, judgment shall
not be pronounced; and if, after judgment, he becomes of nonsane
memory, execution shall be stayed: for peradventure, says the human-
ity of the English law, had the prisoner been of sound memory, he might
have alleged something in stay of judgment or execution.” 4 W. Black-
stone, Commentaries on the Laws of England 24–25 (1769).
8                  RYAN v. VALENCIA GONZALES

                          Opinion of the Court

States v. MacCollom, 426 U. S. 317, 323 (1976) (plurality
opinion)). The Ninth Circuit was simply incorrect in
suggesting that, in this case, there might be a constitu-
tional concern—much less a “substantial” one—raised by
the petitioner’s due process claim.
   Invoking the canon of constitutional avoidance, the
Ninth Circuit gave the petitioner the practical benefit of
a due process right to competence in federal habeas pro-
ceedings through its interpretation of §848(q)(4)(B).5 334
F. 3d, at 814. In analyzing that statute, the Rohan court
relied on a Ninth Circuit en banc opinion in Calderon v.
United States Dist. Court for Central Dist. of Cal., 163
F. 3d 530 (1998) (Kelly V), overruled in unrelated part,
Woodford v. Garceau, 538 U. S. 202 (2003), which held
that a prisoner’s incompetence is grounds for equitably
tolling the Antiterrorism and Effective Death Penalty Act
of 1996’s (AEDPA) 1-year statute of limitations for filing
habeas petitions. The Rohan court purported to be bound
by the “rationale” of Kelly V—that a prisoner’s incompe-
tence could “eviscerate the statutory right to counsel,”6
——————
    5 As noted supra, at 2, §848(q)(4)(B) has been superseded by 18
U. S. C. §3599(a)(2).
  6 It is unclear how Kelly V’s determination that mental incompetence

is grounds for AEDPA equitable tolling could possibly control the
outcome in Rohan, which had nothing to do with AEDPA’s statute of
limitations. The relevant questions for equitable tolling purposes are
whether the petitioner has “ ‘been pursuing his rights diligently’ ” and
whether “ ‘some extraordinary circumstance stood in his way.’ ” Hol-
land v. Florida, 560 U. S. ___, ___ (2010) (slip op., at 16–17) (quoting
Pace v. DiGuglielmo, 544 U. S. 408, 418 (2005)). But the propriety of
equitably tolling AEDPA’s statute of limitations in the case of a men-
tally incompetent petitioner has nothing to do with the statutory right to
counsel. The Ninth Circuit has held that habeas petitioners who do not
have a statutory right to counsel (i.e., all habeas petitioners other than
those on death row) may still avail themselves of equitable tolling if
they are mentally incompetent. See, e.g., Bills v. Clark, 628 F. 3d 1092,
1097 (2010) (establishing standard for deciding equitable tolling claims
predicated on mental incompetence); Laws v. Lamarque, 351 F. 3d 919,
                    Cite as: 568 U. S. ____ (2013)                  9

                        Opinion of the Court

Kelly V, supra, at 541—and concluded that “[i]f a petition-
er’s statutory rights depend on his ability to communicate
rationally, compelling him to pursue relief while incompe-
tent is no less an infringement than dismissing his late
petition.” 334 F. 3d, at 814.
   We are not persuaded by the Ninth Circuit’s assertion
that a habeas petitioner’s mental incompetency could “evis-
cerate the statutory right to counsel” in federal habeas
proceedings. Given the backward-looking, record-based
nature of most federal habeas proceedings, counsel can
generally provide effective representation to a habeas
petitioner regardless of the petitioner’s competence. In-
deed, where a claim is “adjudicated on the merits in State
court proceedings,” 28 U. S. C. §2254(d) (2006 ed.), counsel
should, in most circumstances, be able to identify whether
the “adjudication . . . resulted in a decision that was con-
trary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme
Court of the United States,” §2254(d)(1), without any evi-
dence outside the record. See Cullen v. Pinholster, 563
U. S. ___, ___ (2011) (slip op., at 9) (“[R]eview under [28
U. S. C.] §2254(d)(1) is limited to the record that was
before the state court that adjudicated the claim on the
merits. . . . This backward-looking language requires an
examination of the state-court decision at the time it was
made. It follows that the record under review is limited to
the record in existence at that same time—i.e., the record
before the state court”). Attorneys are quite capable of
reviewing the state-court record, identifying legal errors,
and marshaling relevant arguments, even without their
clients’ assistance.
   Rohan also cited Rees I, 384 U. S. 312, in support of its
conclusion. 334 F. 3d, at 815. In Rees I, a state inmate on
—————— 

924–925 (2003) (recognizing that mental incompetence can give rise to

equitable tolling for AEDPA’s statute of limitations).

10                 RYAN v. VALENCIA GONZALES

                          Opinion of the Court

death row filed a petition for a writ of habeas corpus in
District Court, alleging that the state-court conviction
violated his constitutional rights. 384 U. S., at 313. The
District Court denied his petition, and the Court of Ap-
peals affirmed. Ibid. Shortly after Rees’ counsel filed a
petition for certiorari with this Court, Rees directed his
counsel to withdraw the petition and to forgo any further
proceedings. Counsel advised the Court that he could not
accede to these instructions without a psychiatric evalua-
tion of Rees, because there was some doubt as to Rees’
mental competency. Ibid. In response, the Court directed
the District Court to determine Rees’ mental competence.
Id., at 313–314. After the District Court conducted a
hearing and found Rees incompetent, the Court issued a
one-sentence order directing that the petition for certiorari
be “held without action.” Rees v. Peyton, 386 U. S. 989
(1967) (Rees II ).7 When Rees died several decades later,
the Court dismissed the petition. Rees v. Superintendent
of Va. State Penitentiary, 516 U. S. 802 (1995) (Rees III ).
   The Ninth Circuit concluded that “[t]he record in Rees II
shows that incompetence is grounds for staying habeas
proceedings.” Rohan, supra, at 815. This conclusion is
unwarranted. Rees I concerned whether an incompetent
habeas petitioner may withdraw his certiorari petition,
——————
  7 This order was issued after the Clerk of the Court spoke with the

attorneys for Virginia and for the petitioner and proposed that the
Court hold the petition indefinitely. See Memorandum from John F.
Davis, Clerk of Court, to The Chief Justice (Mar. 31, 1967); see also
Crocker, Not To Decide Is To Decide: The U. S. Supreme Court’s Thirty-
Year Struggle With One Case About Competency To Waive Death
Penalty Appeals, 49 Wayne L. Rev. 885, 916 (2004). Although Virginia
originally opposed the idea of an indefinite stay, see Memorandum for
Respondent in Rees v. Peyton, O. T. 1966, No. 9, Misc., pp. 2–3 (Mar. 14,
1967), it eventually accepted the proposal, see Memorandum from John
F. Davis, supra, at 2 (“In summary, counsel for both parties do not
really present any objection to the procedure proposed in the case, but
neither of them accepts it with enthusiasm”).
                     Cite as: 568 U. S. ____ (2013)                    11

                          Opinion of the Court

and it provides no clear answer even to that question.
Likewise, the unique, one-sentence order in Rees II offered
no rationale for the decision to hold Rees’ petition. As
a result, Rees offers no support for federal habeas petition-
ers seeking to stay district court proceedings or for the
Ninth Circuit’s opinions in Rohan, Nash, or this case.8
   Gonzales barely defends the Ninth Circuit’s interpreta-
tion of §3599.9 He offers a single, halfhearted argument in
support of the Ninth Circuit’s opinion based on our state-
ment in McFarland v. Scott, 512 U. S. 849, 858 (1994),
that “the right to counsel necessarily includes a right for
that counsel meaningfully to research and present a de-
fendant’s habeas claims.” But McFarland was addressing
whether a district court could issue a stay of execution
after a capital prisoner had filed a request for counsel but
before he had filed his habeas petition. Id., at 854–858.
We held that a district court may stay a capital prisoner’s
execution once the prisoner has invoked his statutory
right to counsel. Id., at 859. McFarland has no relevance
——————
  8 Moreover, we note that Rees is a pre-AEDPA case. To whatever,

extent Rees can be read to provide guidance in the habeas context, that
guidance must pass muster under AEDPA.
  9 See Brief for Respondent in No. 10–930, p. 13 (“The State and the

Solicitor General argue that the federal habeas right-to-counsel provi-
sion, 18 U. S. C. §3599(a)(2), should not be interpreted to create a ‘right
to competence’ . . . . However, that is not the question presented in this
case. The issue is whether courts have authority to issue a stay, not
whether capital habeas petitioners enjoy a freestanding ‘right to com-
petence,’ or what the contours of such a right may be. The Court need not
reach that question in order to uphold the discretionary, and tempo-
rary, stay of proceedings issued in this case”). Notwithstanding Gon-
zales’ attempt to rewrite the question presented, we granted certiorari 

on the following question: 

“Did the Ninth Circuit err when it held that 18 U. S. C. §3599(a)(2)—

which provides that an indigent capital state inmate pursuing federal
habeas relief ‘shall be entitled to the appointment of one or more
attorneys’—impliedly entitles a death row inmate to stay the federal
habeas proceedings he initiated if he is not competent to assist counsel?
12                 RYAN v. VALENCIA GONZALES

                          Opinion of the Court

here where Gonzales is not seeking a stay of execution,
but rather a stay of the District Court’s proceedings.
Moreover, Gonzales moved for a stay more than six years
after initiating his habeas petition. This was certainly
ample time for his attorney to research and present the
claims.
  For the foregoing reasons, we hold that §3599 does not
provide federal habeas petitioners with a “statutory right”
to competence.10
                             B
  The Sixth Circuit reached the same conclusion as the
Ninth Circuit but located the statutory right to compe-
tence during habeas proceedings in 18 U. S. C. §4241.
Relying largely on Rees I, the Sixth Circuit concluded that
§4241 provides a statutory right to competence. 644 F. 3d,
at 333. But as discussed, Part II–A, supra, Rees I did not
recognize a statutory right to competence in federal ha-
beas proceedings.11 Moreover, §4241 does not even apply to

——————
   10 Gonzales suggests that 28 U. S. C. §2251 supports the Ninth Cir-

cuit’s decision. But §2251 merely provides district courts with the
statutory authority to stay state-court proceedings pending the resolu-
tion of federal habeas proceedings. Section 2251 says nothing about
whether a habeas petitioner is entitled to a stay of the district court’s
proceedings pending his return to competence.
   11 The Sixth Circuit made much of the fact that Rees I cited 18

U. S. C. §§4244–4245, the predecessors of §4241. But that citation
provides no support for a statutory right to competence. In Rees I,
as part of our direction to the District Court, we said that it would
“be appropriate for the District Court to subject Rees to psychiatric and
other appropriate medical examinations and, so far as necessary, to
temporary federal hospitalization for this purpose. Cf. 18 U. S. C.
§§4244–4245 (1964 ed.).” 384 U. S., at 314. The citation to §§4244–
4245 did nothing more than point the District Court to those sections of
the Criminal Code that set forth the proper procedures for conducting a
competency hearing. There would have been little point in this Court’s
directing the District Court to reinvent the wheel when §4244 already
provided a rubric for conducting such a hearing.
                  Cite as: 568 U. S. ____ (2013)           13

                      Opinion of the Court

such proceedings. Section 4241(a) provides:
    “At any time after the commencement of a prosecution
    for an offense and prior to the sentencing of the de-
    fendant, or at any time after the commencement of
    probation or supervised release and prior to the com-
    pletion of the sentence, the defendant or the attorney
    for the Government may file a motion for a hearing
    to determine the mental competency of the defendant.
    The court shall grant the motion, or shall order such a
    hearing on its own motion, if there is reasonable cause
    to believe that the defendant may presently be suf-
    fering from a mental disease or defect rendering him
    mentally incompetent to the extent that he is unable
    to understand the nature and consequences of the
    proceedings against him or to assist properly in his
    defense.”
By its own terms, §4241 applies only to trial proceedings
prior to sentencing and “at any time after the commence-
ment of probation or supervised release.” Federal habeas
proceedings, however, commence after sentencing, and
federal habeas petitioners, by definition, are incarcerated,
not on probation.
   Furthermore, §4241, like the rest of Title 18 generally,
applies exclusively to federal defendants and probationers
subject to prosecution by the United States. Carter is not,
and does not claim to be, a federal defendant. Rather, he
is a state prisoner challenging the basis of his conviction in
a federal civil action. See Blair v. Martel, 645 F. 3d 1151,
1155 (CA9 2011) (“By its own terms, §4241 does not apply
unless a federal criminal defendant is on trial or is re-
leased on probation”).
   Finally, §4241(a) authorizes the district court to grant a
motion for a competency determination if there is reason-
able cause to believe that the defendant’s mental incompe-
tence renders him “unable to understand the nature and
14                 RYAN v. VALENCIA GONZALES

                          Opinion of the Court

consequences of the proceedings against him or to assist
properly in his defense.” (Emphasis added.) See also
§4241(d).12 A habeas proceeding under §2254, however, is
not a “proceedin[g] against” the habeas petitioner; this, on
the other hand, is a civil action against the warden of the
state prison. And, a federal habeas petitioner does not
mount a “defense” to the government’s prosecution. Rather,
the petitioner collaterally attacks his conviction at an
earlier state trial. Accordingly, the statutory right to com-
petence provided in §4241 is simply inapplicable to federal
habeas proceedings.
   We would address Carter’s arguments in defense of the
Sixth Circuit’s decision, but, there are none. Carter’s brief
informed us that “[t]his Court need not consider the statu-
tory argument with which the [petitioner’s] brief begins—
i.e., that there is no ‘statutory right’ under 18 U. S. C.
§4241 to be competent in habeas proceedings.” Brief for
Respondent in No. 11–218, p. 15. Apparently, Carter
found the Sixth Circuit’s reasoning indefensible. We
agree.
                           III
  Both Gonzales and Carter argued at length in their
briefs and at oral argument that district courts have the
equitable power to stay proceedings when they determine
that habeas petitioners are mentally incompetent.13 Nei-
——————
  12 Section 4241(d) provides, in relevant part:
  “If, after the hearing, the court finds by a preponderance of the
evidence that the defendant is presently suffering from a mental dis-
ease or defect rendering him mentally incompetent to the extent that
he is unable to understand the nature and consequences of the proceed-
ings against him or to assist properly in his defense, the court shall
commit the defendant to the custody of the Attorney General.” (Empha-
sis added.)
  13 This argument is especially curious coming from Gonzales, because

the District Court denied his request for a stay. For Gonzales to prevail
on his “equitable discretion” theory, Tr. of Oral Arg. in No. 10–930,
                      Cite as: 568 U. S. ____ (2013)                    15

                          Opinion of the Court

ther petitioner disputes that “[d]istrict courts . . . ordinar-
ily have authority to issue stays, where such a stay would
be a proper exercise of discretion.” Rhines v. Weber, 544
U. S. 269, 276 (2005) (citation omitted); see also Enelow v.
New York Life Ins. Co., 293 U. S. 379, 382 (1935) (explain-
ing that a district court may stay a case “pending before it
by virtue of its inherent power to control the progress of
the cause so as to maintain the orderly processes of jus-
tice”). Similarly, both petitioners agree that “AEDPA does
not deprive district courts of [this] authority.” Rhines,
supra, at 276. Petitioners and respondents disagree,
however, about the types of situations in which a stay
would be appropriate and about the permissible duration
of a competency-based stay. We do not presume that
district courts need unsolicited advice from us on how to
manage their dockets. Rather, the decision to grant a
stay, like the decision to grant an evidentiary hearing, is
“generally left to the sound discretion of district courts.”
Schriro v. Landrigan, 550 U. S. 465, 473 (2007). For pur-
poses of resolving these cases, it is unnecessary to deter-
mine the precise contours of the district court’s discretion
to issue stays. We address only its outer limits.
                             A
  In Gonzales’ case, the District Court correctly found that
all of Gonzales’ properly exhausted claims were record
based or resolvable as a matter of law, irrespective of
Gonzales’ competence.14 617 F. Supp. 2d, at 863; see also
——————
p. 33, we would have to conclude that the District Court abused its
discretion in denying the stay. But Gonzales has not argued that the
District Court abused its discretion by denying his stay motion. Gon-
zales’ arguments, thus, have little to do with the facts of his case.
   14 Gonzales alleges that the trial judge refused to recuse himself; that

he was prejudiced by the presence of the victim’s wife in the courtroom
during jury selection and following her testimony; that the wife’s in-
court identification was tainted; that there was insufficient evidence to
support two aggravating factors found by the judge; and that Arizona’s
16                RYAN v. VALENCIA GONZALES

                        Opinion of the Court

State v. Gonzales, 181 Ariz. 502, 509–515, 892 P. 2d 838,
845–851 (1995) (adjudicating Gonzales’ claims on the
merits). The court therefore denied Gonzales’ motion for a
stay. The District Court did not abuse its discretion in so
holding, because a stay is not generally warranted when
a petitioner raises only record-based claims subject to 28
U. S. C. §2254(d). As previously noted, review of such
claims “is limited to the record that was before the state
court that adjudicated the claim on the merits.” Pin-
holster, 563 U. S., at ___ (slip op., at 9). Accordingly, any
evidence that a petitioner might have would be inadmis-
sible. Ibid. (“[T]he record under review is limited to the
record in existence at that same time—i.e., the record
before the state court”). Because federal habeas is “a
‘guard against extreme malfunctions in the state criminal
justice systems,’ not a substitute for ordinary error correc-
tion through appeal,” the types of errors redressable under
§2254(d) should be apparent from the record. Harrington
v. Richter, 562 U. S. ___, ___ (2011) (slip op., at 13) (quot-
ing Jackson v. Virginia, 443 U. S. 307, 332, n. 5 (1979)
(Stevens, J., concurring in judgment)). Counsel can read
the record.
                             B
  In Carter’s case, the District Court concluded that four
of Carter’s claims could potentially benefit from Carter’s
assistance.15 However, three of these claims were adju-
dicated on the merits in state postconviction proceedings
and, thus, were subject to review under §2254(d). See
State v. Carter, No. 99–T–0133, 2000 Ohio App. LEXIS
5935, *5–*13 (Dec. 15, 2000). Any extrarecord evidence
——————
statutory death penalty scheme unconstitutionally precludes the sen-
tencer from considering all mitigating evidence.
  15 Claim one alleges that Carter was incompetent to stand trial and

was unlawfully removed from the trial proceedings. Claims two, five,
and six are ineffective-assistance-of-counsel claims.
                     Cite as: 568 U. S. ____ (2013)                    17

                          Opinion of the Court

that Carter might have concerning these claims would
therefore be inadmissible. Pinholster, supra, at ___.
Consequently, these claims do not warrant a stay.
  It is unclear from the record whether Carter exhausted
the fourth claim.16 If that claim was exhausted, it too
would be record based. But even if Carter could show that
the claim was both unexhausted and not procedurally
defaulted,17 an indefinite stay would be inappropriate.
“AEDPA’s acknowledged purpose” is to “ ‘reduc[e] delays
in the execution of state and federal criminal sentences.’ ”
Schriro, supra, at 475 (quoting Woodford, 538 U. S., at
206).    “Staying a federal habeas petition frustrates
AEDPA’s objective of encouraging finality by allowing a
petitioner to delay the resolution of the federal proceed-
ings.” Rhines, 544 U. S., at 277. In the context of discuss-
ing stay and abeyance procedures, we observed:
     “[N]ot all petitioners have an incentive to obtain fed-
     eral relief as quickly as possible. In particular, capital
     petitioners might deliberately engage in dilatory tac-
     tics to prolong their incarceration and avoid execution
     of the sentence of death. Without time limits [on
     stays], petitioners could frustrate AEDPA’s goal of fi-
     nality by dragging out indefinitely their federal ha-
     beas review.” Id., at 277–278.
——————
  16 The fourth claim alleges ineffective assistance of appellate counsel

for not raising trial counsel’s failure to pursue the competency-at-trial
issue. It is unclear from the record whether Carter presented this
claim to the Ohio Court of Appeals on state postconviction review, and
there is no mention of this claim in that court’s opinion. In the District
Court, the State argued that certain claims were procedurally de-
faulted, see Carter v. Bradshaw, 583 F. Supp. 2d 872, 880 (ND Ohio 2008),
but the court deferred ruling on this argument. The State was likely
referring to claim four. We, therefore, leave the resolution of this claim
to the District Court on remand.
  17 In Cullen v. Pinholster, 563 U. S. ___, ___ (2011) (slip op., at 14,

n. 10), we did “not decide where to draw the line between new claims
and claims adjudicated on the merits.”
18                RYAN v. VALENCIA GONZALES

                         Opinion of the Court

The same principle obtains in the context of competency-
based stays. At some point, the State must be allowed to
defend its judgment of conviction.18
   If a district court concludes that the petitioner’s claim
could substantially benefit from the petitioner’s assis-
tance, the district court should take into account the like-
lihood that the petitioner will regain competence in the
foreseeable future. Where there is no reasonable hope of
competence, a stay is inappropriate and merely frustrates
the State’s attempts to defend its presumptively valid
judgment.
                             IV
  The judgment of the Ninth Circuit is reversed. We
vacate the judgment of the Sixth Circuit and remand the
case for proceedings consistent with this opinion.

                                                     It is so ordered.




——————
  18 Ouropinion today does not implicate the prohibition against “ ‘car-
rying out a sentence of death upon a prisoner who is insane.’ ” Panetti
v. Quarterman, 551 U. S. 930, 934 (2007) (quoting Ford v. Wainwright,
477 U. S. 399, 409–410 (1986)).